MR. JUSTICE HOLLOWAY
delivered the opinion of the court.
On September 1, 1914, the governor of this state issued a proclamation declaring the county of Silver Bow in a state of insurrection. A portion of the organized militia under command of Major Dan J. Donohue, with Wm. Morse and Wade Gobel, subordinate officers, was -ordered to the scene of the trouble for the declared purpose of restoring peace and good order and rehabilitating the civil authority in that county. Upon taking command of the troops Major Donohue issued an order closing saloons and other places where intoxicating liquors were for sale. This order was thereafter modified so as to permit such places to be open for business from 8 A. M. until 7 P. M. daily. On September 19 Major Donohue ordered Morse, Gobel and certain enlisted men to take from the saloon of Dennis Herlihy the stock of liquors therein and destroy the same, and the order having been executed, this action in trespass was brought to recover actual damages to the amount of the value of the property destroyed, and punitive damage in the sum of $1,000.
*606The complaint alleges the ownership and value of the property, the trespass and destruction of the property, and that the defendants acted wrongfully and with malice. The answer consists of a general denial and certain affirmative allegations which set forth the proclamation of the governor, the original and amended order by the commanding officer, and allege that the plaintiff Dennis Herlihy, while the amended order was in full force and effect and with knowledge of such order, willfully violated the same by opening his saloon and dispensing intoxicating liquors within the prohibited hours of September 17; that at the time there was great disorder in Silver Bow county; that the commanding officer “had reason to believe and to expect that certain of the insurrectionists in said county, and lawbreakers therein, would cause riots to occur, and do violence to both property and human life; that in view of these facts said commanding officer of said military forces believed that it was imperatively necessary to forbid the sale or distribution or giving away of intoxicating liquors later than seven o’clock in the evening and before eight o ’clock in the morning; and in order to prevent the plaintiff herein from furnishing liquors to persons within the hours during which persons were forbidden to sell or furnish liquors to others, the said commanding officer, with certain of his subordinate officers and soldiers, destroyed the said stock of liquors belonging to the plaintiff herein as a necessary measure to prevent drunkenness, breaches of the peace and rioting, and as an example to other retail liquor dealers to prevent them as well as the plaintiff herein from either selling or giving away intoxicating liquors later than seven o’clock in the evening, and before eight o’clock in the morning.”
The reply admits the official character of each of the defendants; admits that the proclamation, the order and amended order were issued; that the appealing defendants destroyed the property in question, and denies all other facts pleaded by way of defense. After issues were joined, but before trial, Dennis Herlihy died and the executor of his last will was substituted as a party to the action. Upon the trial plaintiff abandoned his *607claim for punitive damages, made out a prima facie case in other respects, and called Major Donohue as a witness to prove the destruction of the property. On cross-examination counsel for defendants sought to prove the facts pleaded in the answer and denied by the reply, but the offered evidence was excluded as not within the range of proper cross-examination. In their case in chief defendants again offered the same character of evidence but it was objected to upon the following, among other, grounds: ‘ ‘ That there is no plea in the answer that the destruction of the property or any of the property was at all necessary to prevent the increasing or spreading out of the insurrection or to aid in suppressing any insurrection.”
The objection was sustained and the evidence was excluded. The court dismissed the action as to certain other defendants originally joined, and directed a verdict in favor of plaintiff and against these appealing defendants, leaving to the jury for determination the amount of compensatory damages only. From a judgment entered upon a verdict for plaintiff, this appeal is prosecuted. The correctness of the trial court’s ruling in excluding defendants’ offered evidence is the question presented for review.
1. The right of a person to acquire, hold and protect property; to be secure in his possession of it against unreasonable seizure, and to retain it until deprived of it b.y due process of law, is, as among English-speaking people, as old as the common law itself. Its origin antedates by many years the guaranty contained in Magna Charta. The right itself was the inheritance of our people who inhabited the territory acquired from Great Britain at the close of the Revolution, and was adopted by the people of the territory of Montana by its first legislative assembly, and was continued in force thereafter. It is now embodied in the Bill of Rights, Article III of our state Constitution. When, therefore, plaintiff alleged and proved his ownership of the property; its destruction by these defendants without his consent, and his damages consequent upon that act, he made out a prima facie case. Indeed, in the light of the pleadings, little proof was required from plaintiff, for by their admission of *608plaintiff’s ownership and their destruction of the property, defendants rendered themselves liable in nominal damages at least unless they could offer legal justification for their act. The answer considered in its entirety must be viewed as in the nature of a confession and avoidance—an admission of the destruction of private property and an attempt to justify it.
That it is possible for a set of circumstances so to combine as to present a legal justification for the act of a public officer [1] in destroying private property against the will of the owner and leaving the owner remediless, cannot be gainsaid. The contention made in the trial court and here is that, though these defendants might possibly have set forth facts sufficient to constitute a defense, they failed to do so; in other words, that the facts pleaded do not constitute a justification for the destruction of plaintiff’s property. That a defense of this character must be specially pleaded was the rule at common law. It is also the rule in most of the states where the Code system prevails, and in this jurisdiction by statute. (Subd. 2, see. 6540, Rev. Codes.)
Let it be conceded in the first instance that the order of [2] Major Donohue closing the saloons from 7 P. M. until 8 A. M. daily, had the force and effect of a statute; and that for a violation of that order any reasonable punishment might have been inflicted; still we cannot concede to the organized militia, or to any department of our government, or to any function of government, the right to convict and punish without notice, a hearing or an adjudication. Before any punishment could be inflicted up'on Herlihy, notice of the charge against him, an • opportunity for him to prepare and present his defense, if any he had, and an adjudication of his guilt by some competent tribunal, were indispensable. It is nowhere contended that Herlihy pleaded guilty, while the charges preferred against him in the answer are denied in the reply. The answer fails to allege that Herlihy was accused, notified, tried or convicted before his property was confiscated, and in the absence of these necessary allegations the question of the extent of the punishment which might have been inflicted, does *609not arise. Under this answer the destruction of the property cannot be justified as a penalty imposed for a violation of the order. Neither can it be justified, as “a military necessity.” The stock of liquors was not needed for, nor devoted to, the use of the troops. A state of war did not exist and the destruction of the property was not necessary to prevent it falling into the hands of the enemy.
The defense must rest upon the theory that the order was a reasonable and necessary police regulation and the destruction of the property a valid exercise of the state’s police power. The order in question as amended would read as follows:
“5. All saloons and places where intoxicating liquors are sold at retail as a beverage will be closed at once and kept closed [except from 8 A. M. until 7 P. M. daily] until further orders. The stock of liquors of any person or persons violating this rule will be destroyed and all violators severely punished.” By section 5, Article VII, of the Constitution, the supreme executive power is vested in the governor, who is charged with the duty to see that the laws are faithfully executed. Section 6 provides the means available to the executive, when necessary, to execute the power or perform the duty devolved upon him: ‘ ‘ The governor shall be commander-in-chief of the militia forces of the state, * * * and-shall have power to call out any part or the whole of said forces to aid in the execution of the laws, to suppress insurrection or to repel invasion.” When the organized militia was called into the service of the state in 1914, it but performed the function of the strong arm of the executive by which he could aid in executing the law or in suppressing the insurrection. Independently of the executive it had no power or authority, except possibly with reference to its own internal affairs. It acted as an executive agency, subject to the orders of the governor and bound by the authority which he might lawfully exercise. The governor is at all times [3] amenable to the Constitution and laws of the state. They are the charters of his powers and in them he must find the authority for his official acts. While he may not exceed their bounds in any instance, he may invoke any remedy provided *610by them for the purpose whenever the exigencies of a particular ease call for it. One of the instrumentalities the use of which is sanctioned by the law for the preservation of peace and good order, is the police power of the state; and while no court or text-writer has assumed to define with accuracy the limits of the [4] power, it may be said generally that the state may regulate or control every act or thing within its jurisdiction which tends to subvert the government, to injure the public, to destroy . the morals of the people, or to disturb the peace and good order of society. That the state may enforce a proper police regulation by the imposition of fine or imprisonment, or both, is [5] conceded generally. That within the narrow limits of actual and pressing necessity, private property may be taken and destroyed for the public good, scarcely admits of debate. The most common illustration of this is the demolition of a building to prevent the spread of a conflagration. But in every instance where such a right has been exercised and questioned, the decision upholding the right makes it clear beyond controversy that only the most overriding necessity will justify or excuse the officer ordering such destruction.
It is not alleged that the rioters in Butte were threatening or about to break into Herlihy’s saloon to obtain intoxicating liquors and that destruction of the stock was necessary to prevent the excesses which might reasonably be expected to follow the free access of disorderly disposed persons to the liquors. It is not pretended that the arrest and imprisonment of Herlihy and the closing of his place of business during the insurrection would not have been equally efficacious as a means of preventing drunkenness, disorder or rioting. Under con'stitutional government such ;as ours, the destruction of private property without compensation to the owner must be the last resort, available only in the presence of imminent and overwhelming necessity which brooks no delay. In failing to allege facts sufficient to disclose such necessity, the answer fails to make out a justification for the trespass, and for this reason the offered evidence was properly rejected.
*6112. Upon the trial, evidence was introduced to the effect that defendants Morse and Gobel were concerned in the destruction of the property to the extent only that they obeyed the order of their superior officer. This was not controverted and may be accepted as an established fact.
The circumstances under which a subordinate military officer [6] may be acquitted for acts otherwise wrongful, upon the score that he merely obeyed a command from one over him in authority, have received much consideration. The authorities are not agreed upon the question presented here, and a review would be of little, if any, aid. To permit an inferior military officer to stop and question the validity of every command of his superior, would at once destroy discipline and convert an army into a debating society without a monitor or referee. The same Constitution which guarantees the security of life and property, provides for organized military forces in this state. When our people adopted the Constitution with its reference to the militia, they must have had in contemplation militia organized, officered and disciplined as such forces were generally at the time. An army without discipline is a mob. The highest duty of the soldier is to obey, for upon obedience all discipline must depend. Necessity is the foundation for organized military forces, and to the extent that necessity requires it, obedience to orders is demanded. But necessity can never require obedience to an order manifestly illegal or beyond the authority of the superior to give, and therefore reason and common sense seem to justify the rule that the inferior military officer may defend his acts against civil liability by reference to the order of his superior, unless such order bears upon its face the marks of its own invalidity or want of authority. If the order is one which the superior might lawfully make, the inferior cannot refuse obedience until he shall have investigated the surrounding circumstances and determined for himself that they justify the order in the particular instance. If, on the other hand, the order is so palpably illegal or without authority that any reasonably prudent man ought to recognize the fact, obedience thereto furnishes no excuse for a wrongful act, even though disobedience *612may subject the offender to punishment at the hands of a military tribunal.
In the present instance the order for the destruction of the [7] property was one which Major Donohue might lawfully have made if the circumstances of the case warranted it, and since it was valid on its face, the subordinate officers could not refuse obedience until they instituted and carried on their own investigation to ascertain whether the surrounding/ circumstances justified it. They could rely upon its apparent validity and justify their acts in obeying it. We believe the views expressed are in harmony with enlightened reason and best serve the double purpose of securing private rights and protecting subordinate military officers in the execution of the duty which they may be called upon to perform.
The judgment against the defendant Donohue is affirmed. The cause is remanded to the district court with directions to enter judgment dismissing the action as against defendants Morse and Gobel. The respondent may recover one-half of his trial court costs and one-half of his costs on appeal from the defendant Donohue. The defendants Morse and G-obel may recover from respondent one-half of the trial court costs incurred by the appealing defendants and one-half of the costs incurred by appellants on appeal.
Me. Chief Justice Beantly and Me, Justice Sanneb concur.